DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 34-57 are pending.

Claims 34-57 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/072271, filed 8/16/2018, which claims priority from U.S. provisional application 62582666, filed 11/7/2017, U.S. provisional application 62582653, filed 11/7/2017, U.S. provisional application 62546322, filed 8/16/2017, and PCT/EP2018/065237, filed 6/8/2018, which is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 5/11/2020 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40, lines 3-4, recites “a single chain antibody” twice.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 40 depends on claim 34. Claim 40 recites a domain antibody, an aptamer, or a nanobody. Domain antibodies and nanobodies are known to only consist of a heavy chain, and thus would not comprise all 6 CDRs as required by the antibody of claim 34. An aptamer is a nucleotide, and thus would not comprise 6 CDRs of an antibody as required by the antibody of claim 34.
	Thus, a domain antibody, an aptamer, or a nanobody, fails to include all the limitations of claim 34.
	Claim 41 depends on claim 34. According to Example 1 of the specification, the antibody of claim 34 was isolated via human synthetic yeast libraries. Thus, the antibody of claim 34 is a human antibody. Claim 41 recites “rabbit”, “mouse”, and “humanized” antibodies.  Thus, “rabbit”, “mouse”, and “humanized” antibodies fails to include all the limitations of claim 34.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the antibody" in line 2, “the anti-CD38 antibody” in line 3, and “the parental antibody” in line 3. Claim 55 requires the antibody according to claim 34. Claim 34 also recites an anti-CD38 antibody. It is unclear which antibody, "the antibody" in line 2, “the anti-CD38 antibody” in line 3, and “the parental antibody” in line 3, of claim 55, each are referring to.
Claim 56 recites the limitation "an antibody prepared according to a method of claim 55” in line 2.  Claim 56 is indefinite because it is referring to limitations of claim 55 that is indefinite.  
	For examination purposes, claim 55 will be interpreted as a method of preparing an anti-CD38 antibody comprising providing an antibody according to claim 34, and subjecting the antibody of claim 34 to affinity maturation, wherein the anti-CD38 antibody produced has a greater affinity to CD38 than the antibody of claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 39 is directed to an affinity matured variant of an antibody or antigen binding fragment thereof of claim 34.
	Claim 55 is directed to a method of preparing an anti-CD38 antibody comprising providing an antibody according to claim 34, and subjecting the antibody according to claim 34 to affinity maturation, wherein the anti-CD38 antibody produced has a greater affinity to CD38 than the antibody according to claim 34.
	Claim 56 is directed to a method of preparing a pharmaceutical composition comprising providing an antibody prepared according to a method of claim 55 and co-formulating the antibody with at least one or more pharmaceutically acceptable excipients.

	The specification at paragraph 47 discloses affinity maturations methods described in Rajpal A, Beyaz N, Haber L, et al. (A general method for greatly improving the affinity of antibodies by using combinatorial libraries. Proc Natl Acad Sci U S A. 2005;102(24):8466-8471). Rajpal et al. disclose an affinity maturation method wherein they “…selected and incorporated nine amino acids, representative of the major chemical functionalities, individually at every position in each CDR and across all six CDRs (57 aa). Synthetic oligonucleotides, each introducing one amino acid mutation throughout the six CDRs, were pooled to generate segregated libraries containing single mutations in one, two, and/or three CDRs for each VH and VL domain. Corresponding antibody libraries were displayed on the cell surface of yeast. After positive binding selection, 38 substitutions in 21 CDR positions were identified that resulted in higher affinity binding to TNF-α.” (Abstract). Thus, the affinity maturation methods disclosed in the instant specification results in mutations in the CDR regions of the antibody. Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.
One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to aCD38-a-323, to antibodies that are characterized by less than 6 CDRs from a single parental antibody, such that the resulting antibody still has the claimed function (i.e. bind to CD38).  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of aCD38-a-323.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.  Further, the specification also fails to describe a representative number of members of the claimed genus.  Edwards (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited aCD38-a-323 cannot be considered representative of the genus of anti-CD38 antibodies that have a greater affinity to CD38 than the parental antibody. That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of aCD38-a-323 is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies which have the claimed functions and therefore conception is 
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
	Further, claim 56 is also rejected as Applicant was not in possession of an antibody prepared according to a method of claim 55, which is required for claim 56.

Allowable Subject Matter	
	Claims 34-38,42-54 and 57 are free of the prior art in light of the prior art's failure to teach or reasonably suggest an antibody or antigen-binding fragment thereof, comprising the amino acid sequences of SEQ ID NOs:1-3 and 5-7.
	The closest prior arts are Nioi (US20170088620A1, published 3/30/2017) and Amann (US20170114141A1, published 4/27/2017). Nioi discloses SEQ ID NOs: 32332 and 32416 which each show 70.7% sequence identity when aligned with SEQ ID NOs: 1-3 of this instant application. Amann discloses SEQ ID NO: 59 which shows 71.1% sequence identity when aligned with SEQ ID NOs: 5-7 of this instant application. The present invention relates to an antibody which binds to CD38, but all these references do not disclose an anti-CD38 antibody or antigen-binding fragment thereof, comprising the amino acid sequences of SEQ ID NOs: 1-3 and 5-7.
The prior art teaches numerous anti-CD38 antibodies that comprise specific heavy chain sequences and light chain sequences. The prior art does not teach a specific an antibody or antigen-

Conclusion
Claims 34-38, 42-54 and 57 are allowed.
Claims 39-41 and 55-56 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUNG MIN YOON/Examiner, Art Unit 1643             

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643